UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7145


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

       v.

FRANKIE LEE JONES,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:18-cr-00282-BO-1)


Submitted: October 20, 2020                                   Decided: October 23, 2020


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frankie Lee Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Frankie Lee Jones appeals from the district court’s order denying his motion for

appointment of counsel to assist him in filing a motion to vacate under 28 U.S.C. § 2255.

We have reviewed the record and discern no reversible error. Accordingly, we affirm for

the reasons stated by the district court. * United States v. Jones, No. 5:18-cr-00282-BO-1

(E.D.N.C. July 21, 2020). We also deny Jones’s request for the appointment of counsel on

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




      *
         Jones may again move for the appointment of counsel in the district court once he
has particularly identified his claim or claims for postconviction relief.

                                            2